Citation Nr: 1144241	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  06-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 30, 1967 to March 31, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Hartford, Connecticut, which found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a back disability.  

In September 2007, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

A January 2008 Board decision found new and material evidence had been submitted and reopened the Veteran's entitlement to service connection for a back disability; the Board remanded the Veteran's claim for further development.  In April 2009, the Board denied the claim.  In April 2011, the Court of Appeals for Veterans Claims (Court) reversed the Board's decision on the question of presumption of soundness and remanded the claim to the Board for re-adjudication.  

The issue of service connection for back disability other than non-union of the inferior articular process on the left, third lumbar vertebra is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The presumption of soundness has not been rebutted and a non-union of the inferior articular process on the left, third lumbar vertebra had its clinical onset in service.  


CONCLUSION OF LAW

A non-union of the inferior articular process on the left, third lumbar vertebra was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.322 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for a back disability, the Board concludes that the law does not preclude it from adjudicating part of the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Whether there are any residuals of the non-union of the inferior articular process on the left, third lumbar vertebra will be addressed on remand.  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

At the September 2007 Board hearing, the Veteran contended that he was injured during basic training and that this injury either was the cause of his current back disability or aggravated it.  (Transcript, p 3.)  At the Veteran's March 2008 VA examination, he stated he jumped off the tailgate of a truck in service and was unable to walk afterward.  

The claims file contains several records pertinent to the Veteran's back condition before service.  A letter dated August 1960 written by a private doctor to an attorney details the Veteran's current physical condition after he was hit by a car in December 1959.  The Veteran had pain in his lower back and numbness around his right knee.  He also complained of back pain discomfort prior to the December 1959 incident.  Physical examination revealed tenderness in the left lower back.  The doctor concluded that the Veteran's prognosis was good and no disability should result from this injury.  

Another partial medical record from a private doctor, dated December 1966, shows the Veteran strained his lower back after lifting something heavy at work.  This condition showed improvement after follow-up.  

The Veteran's pre-induction examination, dated November 1966, was silent for findings or reports of defects.  Service treatment records dated February 11th and 18th 1967 show the Veteran complained of recurrent low back pain.  The records note the Veteran had a prior automobile accident and an X-ray showed non-union of a chip fracture of the third left lumbar vertebra.  A March 1967 orthopedic clinic note shows that the Veteran stated he had been hit by an automobile in 1960, he had been routinely seen by physicians for care, and prior to active duty he did not participate in athletics.  After a physical examination and a review of the X-rays, the diagnosis was non-union of the inferior articular process on the left, third lumbar vertebra.  The Veteran was recommended for separation.  A March 23, 1967 medical board report reiterated the orthopedic note findings.  

An undated, partial private doctor letter (likely from April 1967) also noted that 
X-rays from January 1967 showed a slight increase in lumbar lordosis, the L-3 abnormality, a mild pseudoarthrosis between the spinous processes of S-1 and S-2 and asymmetrical facets with a high-riding S-1 on the right side.  

The private doctor goes on to state that the Veteran's recurrent lumbosacral sprain is of questionable etiology and mentions that the doctor requested the Veteran's X-rays from the Army.  

A November 1967 letter from a private doctor chronicled the Veteran's condition throughout October 1967; X-rays showed no evidence of fracture or dislocation.  A November 1967 hospital discharge summary shows the Veteran had a lumbar myelogram and was diagnosed with a herniated disc, L5-S1.  It was noted that three weeks prior, the Veteran had an obvious foot drop.  

A December 1967 letter states that the Veteran was doing well, although weakness persisted in his foot and toes.  A follow up letter later that month, in response to the attorney's question about how much permanent disability the Veteran had, states: "It is my feeling, on the basis of the myelogram and his symptomatology, that the patient does have a 10-15 percent permanent partial disability referable to the disc protrusion with nerve root compression."  

A March 1968 certificate from another physician reads that the Veteran had low back pain following a car accident in 1965.  It is unclear if there was another car accident or if this refers to the Veteran's earlier incident from when he was hit by a car.  The certificate also states the Veteran had a "recurrence" in 1966 and he had no neurological deficit.  Muscular weakness was noted, although X-rays were negative.  The diagnosis was low back muscle strain.  

VA medical records from June 2005 and February 2006 note the Veteran had prior disc surgery with improved foot drop.  

A March 2008 VA examination report shows the examiner reviewed the entire file and summarized the Veteran's past medical history.  The Veteran was given an objective physical examination, where he demonstrated normal range of motion.  The examiner noted the lumbar spine had a loss of normal lumbar lordosis, grade 1 anterolisthesis, and multilevel degenerative disease with intervertebral disc narrowing.  

The examiner's diagnosis was trauma to the lumbar back and right leg prior to military service resulting in symptoms of left lumbar back pain and right lower extremity numbness.  The examiner determined that the Veteran's back injury was subsequently diagnosed as a chip fracture of the third lumbar vertebra which progressed to left L4-5 radiculopathy that was treated by lumbar discectomy.  The examiner stated: 

Based upon review of the medical evidence in the C. file, and interview and examination of the Veteran, it is likely that the Veteran injured his back prior to military service, and that the condition resulting in subsequent back disability pre-existed the service.  

The examiner acknowledged the Veteran's contentions that he experienced back pain during service when he stepped off the back of a truck, but stated that it was not likely that the Veteran's back condition increased in severity as a result of active service or is related to active service.  The examiner based his rationale for this opinion on the well-documented low back and right lower extremity symptoms, examination findings prior to military service (including the abnormal January 1967 X-ray), and "the fact that the subsequent progression of the Veteran's condition is entirely consistent with the injuries that occurred prior to military service."  

In the Court's April 2011 decision, it directed the Board to enter a finding of an in-service incurrence of the Veteran's back disability since it was not shown by clear and unmistakable evidence that the disability was not aggravated in service.  The Court remanded the issue so the Board could determine in the first instance whether there is a nexus between any additional back disability and in-service disability.  


ORDER

Service connection for a non-union of the inferior articular process on the left, third lumbar vertebra is granted.  


REMAND

On remand, the Veteran should be given a new VA examination in order to determine all current back disability and whether that disability is related to service or the service-connected non-union of the inferior articular process on the left, third lumbar vertebra.  

Current findings from VA records show the Veteran had prior disc surgery with improved foot drop.  (See June 2005 and February 2006 VA medical records.)  A March 2008 VA examination report shows the Veteran currently has: a loss of normal lumbar lordosis; grade 1 anterolisthesis; multilevel degenerative disease with intervertebral disc narrowing (at L4-5); and is status-post lumbar discectomy.  

The examiner should determine whether the current findings, including L4-5 intervertebral disc space narrowing and multilevel degenerative changes, are related to the in-service disability a non-union of the inferior articular process on the left, third lumbar vertebra.  If a current disability is related to service the RO is advised that the entire disability is to be service connected under § 3.322(a).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. All pertinent pathology should be noted in the examination report.  

For any back disability found, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability had its clinical onset in service, is otherwise related to active service, or is etiologically related to or aggravated by the service-connected non-union of the inferior articular process on the left, third lumbar vertebra.  If aggravated, what permanent, measurable increase in the severity of the disability is due to the service-connected non-union of the inferior articular process on the left, third lumbar vertebra?  A complete rationale should be given for all opinions reached.  

2. Re-adjudicate the claim for service connection for a back disability.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


